Citation Nr: 0716503	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

What evaluation is warranted for post traumatic stress 
disorder (PTSD) from December 18, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the benefit on appeal.  


FINDING OF FACT

Since December 18, 2002, the veteran's PTSD has not been 
manifested by occupational and social impairment with 
deficiencies in most areas.  


CONCLUSION OF LAW

Since December 18, 2002, the criteria for entitlement to an 
initial rating greater than 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background


In December 2002, the veteran filed a claim for service 
connection for post traumatic stress disorder.  In a June 
2003 rating decision, the RO granted service connection and 
awarded the veteran a 30 percent disability evaluation 
effective December 18, 2002.  The RO subsequently increased 
the veteran's evaluation to 50 percent disabling effective 
December 18, 2002.
 
In June 2003, the veteran underwent a VA examination.  The 
claims file was available and reviewed prior to the 
examination. The veteran reported he had been married since 
1968.  The appellant reported holding down a steady job for 
the past five years as a plumber but he did not like his job.  
Mental status examination revealed the veteran to be friendly 
and well-groomed with no evidence of a thought disorder, 
delusions or hallucinations.  The  veteran made good eye 
contact and displayed a wide range of affect.  He denied 
suicidal or homicidal ideation, was oriented times three and 
did not manifest any gross memory impairment.  He endorsed 
symptoms of depression.  Specifically, the veteran noted 
periods of sadness that were getting worse over the last few 
years.  He also described sleep impairment, waking up two to 
three times per night.  

The examiner diagnosed the veteran with PTSD and a depressive 
disorder.  The examiner noted that the veteran experienced 
distress at exposure to cues (fireworks, thunder), he avoided 
activities, he felt detached from others, had sleep problems, 
was hypervigilent, irritable, and had outbursts of anger as 
well as an exaggerated startle response.  The examiner 
assigned a GAF of 55.  His symptoms were judged to primarily 
affect the appellant socially. 

In May 2004, the veteran underwent a VA compensation 
examination.  The examiner notated the claims file was 
available and reviewed prior to the examination.  The veteran 
reported he was employed as a plumber for the past seven 
years at a hospital but that he was very unhappy with his job 
and endured it because he needed the money.  The veteran 
stated he had a hard time sleeping and isolated himself from 
everyone.  The veteran reported that his family and people at 
work said he had a very bad temper.

Mental status examination revealed the veteran to be pleasant 
and cooperative.  He appeared to be reliable.  He was neatly 
dress and groomed and was not withdrawn or agitated.  The 
examiner reported there was no evidence of motor retardation 
or motor abnormalities.  The veteran denied any visual, 
auditory or tactile hallucinations and was oriented times 
four.  There was no evidence of an altered level of 
consciousness.  Both short and long term memory were good.  
He was able to recall six digits both forwards and backwards 
and could name U.S. presidents in reverse order.  The 
examiner reported the veteran's concentration was unimpaired 
and he had no difficulty completing serial sevens and 
abstract thinking was intact.  The veteran described his mood 
as sad and the examiner notated he appeared to be depressed.  
The veteran denied suicidal or homicidal intentions.  He did 
not report interrupted sleep.  The veteran reported working 
full time. After work he reportedly watched television.  He 
had no problems with helping with housework, driving, 
shopping, and was able to cook.  He had no problems with 
authority figures.  He denied mania and panic attacks.  His 
concentration was unimpaired at the time of the interview.  
He was able to complete to complete everyday tasks.  The 
veteran reported frequent feelings of inadequacy and 
worthlessness, but denied feelings of hopelessness.  

The examiner notated that the veteran was persistently re-
experiencing in some form, daily, recurrent and intrusive 
distressing recollections, particularly in terms of the 
killing of a Vietnamese farmer.  The veteran denied any 
distressing dreams or nightmares or flashbacks.  The examiner 
stated there was persistent avoidance of stimuli associated 
with trauma, as seen in terms of his efforts to avoid 
thoughts and feelings associated with trauma.  He did this by 
keeping busy.

The examiner reported the above symptoms were consistent with 
a diagnosis of PTSD.  The examiner opined there appeared to 
be some periods of remission, the veteran was able to work 
and retain his job.  He was treated for the PTSD at the VA.  
Although he was prescribed medication, he had stopped the 
medicine due to the unwanted side effects.  The examiner 
diagnosed the veteran with chronic PTSD, and a recurrent, 
moderate, major depressive disorder.  The examiner assigned a 
GAF of 55.  The examiner opined that although the veteran was 
able to work, his social function was significantly impaired 
by his service-connected disability.

VA treatment records from 2003 through 2005 indicated the 
veteran reported that his disabled son passed away and the 
veteran was caring for his elderly parents.  The veteran 
reported insomnia and racing thoughts of his deceased son and 
combat experiences.  

In November 2004, the examiner indicated in VA treatment 
records that the veteran had more severe psychological 
symptoms and an increased or more severe psychosocial 
stressors.  The examiner notated the veteran's household was 
still in disarray due to the death of his son.
 
In January 2005 VA treatment records, the veteran reported 
having a nightmare about Vietnam.  He also expressed having 
problems with grief and stress.  Following a mental status 
examination the social worker found no change in the 
veteran's psychosocial stressors, and no change in the 
severity of his psychosocial symptoms.
 
In January 2005 and February 2007 additional VA medical 
records were received.  Initial consideration of these 
records by the RO was waived in March 2007.  These records 
reveal continued treatment for PTSD to include an April 2005 
examination.  That study noted complaints of sleep problems.  
On examination the veteran's hygiene was noted to be good, he 
was cooperative, and he used good eye contact.  His speech 
was normal, and his language was fluent and appropriate.  
There was no evidence of psychomotor retardation.  His 
affect, insight and judgment were good.  There was no 
evidence of delusions, paranoia, obsessions, suicidal 
ideation, or homicidal ideation.  The pertinent diagnoses 
were chronic PTSD, and moderate recurrent major depression.  
The appellant's global assessment of functioning score was 
55.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran has appealed the initial 50 percent rating that 
was assigned for PTSD; he is essentially asking for a higher 
rating effective from the date service connection was 
granted.  Consequently, the Board must consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 199 (1999).

The veteran's PTSD has been rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 since December 
18, 2002.  Under 38 C.F.R. § 4.130,  a  50 percent evaluation 
is warranted for occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than one a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material; forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The Global Assessment of Functioning is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting from the 
American Psychiatric Association's Diagnostic and Statistical 
Manual (DSM-IV).  These scores have been recognized by the 
Court as an indicator of mental health on a hypothetical 
continuum of mental health-illness.  Id. at 242.  

A GAF score of 50 denotes serious symptoms or serious 
impairment in social or occupational functioning.  A GAF 
score of 60 denotes moderate symptoms or moderate difficulty 
in social and occupational functioning.  These scores have 
been recognized by the Court as an indicator of mental health 
on a hypothetical continuum of mental health-illness.  Id. at 
242.  It is appropriate for adjudicators to look to these 
scores in evaluating psychiatric disability since, as noted 
above, the evaluation of such disabilities involves the 
application of a rating schedule that in turn is based on 
average impairment of earning capacity.

Analysis

The available evidence does not show occupational impairment, 
with deficiencies in most areas.  There is no evidence of 
such symptoms as intermittently illogical, obscure, or 
irrelevant speech . There was no evidence of suicidal 
ideation, obsessional rituals, near-continuous panic or 
depression affecting the ability to function independently, 
or neglect of personal appearance and hygiene.  The veteran 
has consistently denied suicidal ideation.

Additionally, at his May 2004 VA examination, the examiner 
opined the veteran was able to work but his social function 
was significantly impaired.   The examiner assigned a GAF of 
approximately 55.  Similar findings were discovered at an 
April 2005 VA examination.  In this regard, DSM IV provides 
that a GAF score of between 51 and 60 suggests that the 
veteran's psychiatric disability is manifested by "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or schooling function (e.g., few friends, 
conflicts with peers or co-workers)."  

In light of the foregoing, the preponderance of the evidence 
is against finding that an increased evaluation for PTSD is 
in order.  Therefore, the claim is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


